Citation Nr: 9933856	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-32 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of sparks 
to the neck, face, and head and for metal in the head 
(claimed as residual of a shrapnel wound to the head), with 
associated headaches and pain in the back, leg, knee, and 
ankle.  

2.  Entitlement to service connection for an itching 
disorder, a psychiatric disorder, and a liver disorder.   

3.  Entitlement to service connection for residuals of left 
wrist fracture and left ankle fracture, to include claims for 
service connection for a left upper extremity and left lower 
extremity disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from May 1973 to 
May 1976.  He also served for an additional period, from May 
1976 to February 1977, from which he received a discharge 
under other than honorable conditions.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
metal in the head, itching, a nerve condition, a left 
leg/ankle condition, a liver condition (claimed as due to 
poisoning), and residuals of sparks to the face, neck, and 
forehead.  In January 1997, service connection was denied for 
metal in the head with headache and related knee and back 
pain.  

This claim also comes before the Board from a November 1996 
rating decision in which service connection was denied for a 
left wrist fracture and a left ankle fracture.  

The record shows that in accordance with his request, the 
veteran was scheduled for a travel board hearing in September 
1999, and a report of contact indicates that the veteran 
received notification of the scheduled date and time for the 
hearing.  The veteran failed to report for that hearing, and 
there is no indication in the record as to the reasons 
therefor.  As such, the Board has construed the veteran's 
failure to appear as a withdrawal of his hearing request in 
accordance with 38 C.F.R. § 20.704(d) (1999). 

The Board has construed statements by the veteran on appeal 
as informal claims for service connection for patellofemoral 
syndrome; chronic lateral ankle sprains; mild Achilles 
tendinitis; a pulmonary disorder, to include positive 
tuberculosis screening; and paraspinal lumbar pain.  As these 
issues have not yet been developed for appellate review, they 
are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The record does not include evidence showing the current 
manifestation of metal in the head with residual back, knee, 
and ankle pain, or the current manifestation of residuals of 
sparks to the neck, face, and head.

2.  The available evidence does not suggest that the 
veteran's current psychiatric disorder, variously diagnosed 
as chronic schizophrenia, personality disorder, and 
schizoaffective disorder vs. malingering, is etiologically 
related to his period of active service or to an alleged 
shrapnel injury to the head therein.  

3. The available evidence does not demonstrate that hepatitis 
or any other liver disorder is currently manifested.  

4.  The record does not include medical evidence of an 
etiological link, or nexus, between the veteran's period of 
active service and recent treatment for seborrhea and 
complaints of dandruff and dry skin, or any other disability 
manifested by itching.   

5.  The available evidence does not demonstrate the current 
manifestation of residuals of left wrist and left ankle 
fractures or any other disability of the left upper extremity 
or left lower extremity which can be related to the veteran's 
period of active service. 



CONCLUSION OF LAW

The claims for service connection for residuals of sparks to 
the neck, face, and head; metal in the head (claimed as 
residual of a shrapnel wound to the head), with associated 
headaches and pain in the back, leg, knee, and ankle; an 
itching disorder; a psychiatric disorder; a liver disorder; 
and residuals of left wrist fracture and left ankle fracture, 
to include claims for service connection for a left upper 
extremity and a left lower extremity disorder, are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order to warrant a grant of service connection, a claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999). Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).


Metal in head with related headache, knee, back, leg, and 
ankle pain
Residuals of sparks to the face, neck, and head

The veteran claims that he sustained a shrapnel injury which 
occurred when fragments from a bullet entered the left side 
of his head during his basic training.  According to the 
veteran, he had to shoot his M16 left handed, and the sparks 
from the tracers and sometimes regular shells would hit him 
on the left side of his neck, face, and helmet.  He claims 
that these fragments have now surfaced; that a pea size piece 
of lead was removed from the left side of his skull about 8 
years ago; that one fell out while he was combing his hair; 
that he can now feel another piece on the left side at a 
position which is two inches above the left front ear; and 
that the presence of this and other fragments in his skull 
has been confirmed by an x-ray which he viewed in October 
1996.  The veteran has asserted that he suffers from frequent 
headaches, pulsations in the affected area, and pain in the 
left joints, including the wrist, knee, and ankle as a result 
of this injury, and he has indicated that he received 
treatment for severe head pains as a residual of the shrapnel 
injury to the head at Grady Memorial Hospital.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of well grounded 
claims for service connection for metal in the head with 
related headache and knee, back, leg, and ankle pain, or for 
residuals of sparks to the face, neck, and head.  
Specifically, the service medical records are negative for 
treatment or other documentation of an injury in which the 
veteran sustained a shrapnel wounds to the left side of his 
head with residual retained foreign bodies.  No notation of 
such an injury was made at the time of separation or at any 
other time during his active duty service; nor does the 
evidence demonstrate treatment for residuals of such an 
injury in the years following the veteran's separation from 
service.  On VA examination in 1997, no fragments of metal 
were palpated beneath the dermis on objective examination of 
the head and x-rays of the skull were negative in that no 
radiopaque foreign bodies or calvarial defect were seen.  
Furthermore, the record includes a copy of an October 1996 x-
ray which shows that the skull was normal.  

Thus, there is no objective documentation to corroborate the 
veteran's contentions regarding an in-service shrapnel wound 
to the head, and the current objective findings are negative 
for any residuals of such an injury, to include the presence 
of retained metal fragments in the left side of his head.  At 
the time of the VA examination, the examiner found no 
objective findings for a left knee disorder or a back 
disorder, which the veteran has claimed is related to the 
headaches and pain he suffers as a result of retained 
shrapnel in the left side of his head; nor is there evidence 
of any residuals affecting the left ankle or left lower 
extremity.  Furthermore, although the veteran claims to have 
seen an x-ray in which metal fragments were shown in his 
skull, the report of the October 1996 skull x-ray was normal 
with no findings demonstrating the presence of metal 
fragments in the veteran's head.  Finally, at the time of the 
VA examination, there were no objective findings which were 
identified as residuals of "spark" to the face, neck, and 
head. 

The Board notes that the veteran has claimed that he suffers 
from severe headaches as a result of retained bullet 
fragments in the left side of his head.  While the record 
demonstrates treatment for headaches, there is no evidence to 
show that these headaches are related to retained metallic 
fragments (as there is no evidence that such metallic 
fragments exist), or to the veteran's period of honorable 
military service generally.  

For the reasons stated above, the Board finds that the 
veteran has failed to present evidence of the current 
manifestation of metal in his head which could be related to 
his military service or to the alleged in-service incident in 
which he claims to have been hit in the head, face, and neck 
by "sparks" and shrapnel.  As such, the veteran has failed 
to present evidence of current disabilities for which service 
connection may be granted, in that there is no evidence of 
the current manifestation of the claimed disabilities or any 
residuals of the in-service injury from which he claims to 
have suffered.  Therefore, the Board finds that the 
requirements for a well grounded claim have not been 
satisfied, and accordingly, the claims for service connection 
for metal in the head, with related headaches and pain in the 
left back, knee, ankle, and leg, and for residuals of sparks 
to the head, face, and neck, must be denied.  


Itching disorder

Service medical records are negative for treatment and/or 
diagnosis of a disability manifested by itching or a skin 
disorder.  A report of medical history, dated January 1977, 
shows that the veteran reported a history of rash on his face 
for the past two years.  A 1991 medical record shows a 
diagnosis of seborrheic dermatitis, and additional medical 
records, dated in 1993 and 1994, show treatment for seborrhea 
and complaints of dandruff and dry skin on the scalp.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to submit evidence of a well grounded 
claim for service connection for an itching disorder.  
Specifically, the available evidence does not demonstrate and 
etiological relationship, or nexus, between the period of 
active service and the post-service diagnosis of seborrheic 
dermatitis and/or treatment for dandruff and a dry scalp.  
The veteran was separated from active duty in 1977; 
thereafter, there is no record of ongoing or continuing 
treatment for a skin disorder or any other disability 
manifested by itching.  Furthermore, the veteran has not 
presented any evidence, to include a medical opinion, which 
indicates that his current complaints of itching and dandruff 
and the diagnosis of seborrheic dermatitis are related to his 
period of honorable military service.  As such, the record 
fails to include evidence of a link, or nexus, between the 
claimed disability and the period of active service. 

Therefore, the requirements for a well grounded claim have 
not been satisfied, and accordingly, the claim for service 
connection for an itching disorder must be denied.  


Psychiatric disorder

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a psychiatric disorder.  
Recent treatment records, dated in the 1990's, show that the 
veteran has been variously diagnosed with chronic paranoid 
schizophrenia, polysubstance abuse by history, anti-social 
personality, and schizoaffective disorder vs. malingering.  
In addition, on VA examination in 1997 it was noted that a 
thought disorder was apparent.  Although the record indicates 
the current manifestation of a psychiatric disorder, the 
evidence fails to demonstrate that there is an etiological 
relationship, or nexus, between that disorder and the 
veteran's period of active service.  Specifically, the 
service medical records from the veteran's honorable period 
of active service show that he was psychiatrically evaluated 
as normal during that time, and there is no record of 
psychiatric diagnosis or treatment.  Furthermore, there is no 
evidence of ongoing and continuing treatment for psychiatric 
disorders in the years immediately following the veteran's 
separation from service in 1977.  Rather, the record show 
that a psychiatric illness was initially treated during a 
period of incarceration in the 1990's.  

The veteran has claimed that his current psychiatric problems 
are related to an in-service incident in which he sustained a 
shrapnel injury with retained fragments in his skull.  
However, there is no record of such an injury in service; nor 
is there current medical evidence of retained metal fragments 
in his head.  In addition, as a layman the appellant is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded. Grottveitt v. Brown, 5 Vet. 
App. 91, 93 (1993).  The veteran has not presented any 
evidence, to include a medical opinion, which suggests that 
his current psychiatric pathology is related to the period of 
active service, to include the claimed head injury therein.  

For the reasons stated above, therefore, the Board finds that 
the veteran has failed to present evidence of a link, or 
nexus, between the claimed disability and his period of 
active service.  Accordingly, the claim for service 
connection for a psychiatric disorder must be denied.  


Liver disorder (claimed as due to poisoning)

Having reviewed the evidence of record, the Board has 
concluded that the veteran has failed to present evidence of 
a well grounded claim for service connection for a liver 
disorder.  Specifically, the service medical records are 
negative for treatment or diagnosis of hepatitis.  The 
veteran gave a history of having hepatitis at the time of a 
March 1976 medical examination, however, it was noted that he 
was HAA negative as of September 1975.  On post-service VA 
examination in 1977, diagnoses include history of hepatitis 
with no current findings.  The veteran has not presented any 
evidence showing current treatment, diagnosis, or 
manifestation of hepatitis or any other liver disorder or 
disease.  Therefore, he has failed to demonstrate that the 
claimed "liver disorder" is currently manifested and there 
is no evidence of a current disability as shown by medical 
diagnosis.  As such, the requirements for a well grounded 
claim have not been satisfied, and accordingly, the claim for 
service connection for hepatitis must be denied.  




Residuals of left wrist and left ankle fracture (to include 
claims for service connection for left upper extremity and 
left lower extremity disorders)

The veteran claims that during his active service, he 
sustained injuries to his left wrist and his left lower 
extremity which required wearing a cast.  He has claimed that 
he currently wears special leg and ankle supports, including 
a brace on his left leg and a wrist support.  

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for residuals of left wrist and 
left ankle fracture, to include claims for service connection 
for left lower extremity and left upper extremity disorders.  
The evidence shows that in March 1976, the veteran gave a 
history of broken wrist and a fractured right ankle two years 
before; however, no sequelae were noted at that time.  The 
recent medical records are negative for current treatment or 
findings of residuals of a broken left wrist and/or a left 
ankle fracture, and there is no evidence of diagnosis or 
treatment for any other left lower extremity or left upper 
extremity disorder.  On recent VA examination, no fracture 
residuals were identified with regard to the left wrist and 
left ankle.  The evidence also suggests that the veteran has 
suffered from several post-service, or intercurrent injuries, 
to his lower extremities, to include gunshot wound to the 
left thigh and an on-the-job injury in 1987 in which he 
sustained an injury to his back, neck, and left leg.  

As such, the veteran has failed to demonstrate that either 
residuals of fractures to his left wrist and left ankle are 
currently manifested, or that he suffers from any other 
disability of the left leg and left arm which can be related 
to his period of honorable military service (apart from the 
residuals of left forearm fracture for which service 
connection has already been established).  As such, the 
requirements for a well grounded claim have not been 
satisfied, and accordingly, the claims for service connection 
for residuals of a left wrist fracture and residuals of a 
left ankle fracture, to include a left arm/left lower 
extremity disorder, must be denied.  



ORDER

As well grounded claims have not been presented, service 
connection is denied for 
residuals of sparks to the neck, face, and head; metal in the 
head claimed as residual of a shrapnel wound to the head, 
with associated headaches and pain in the back, leg, knee, 
and ankle; an itching disorder; a psychiatric disorder; a 
liver disorder; and residuals of left wrist fracture and left 
ankle fracture, to include claims for service connection for 
a left arm and a left leg disorder.

REMAND

On review of the record, the Board notes that in an April 
1996 rating decision the RO adjudicated the issue of 
entitlement to an increased (compensable) evaluation for 
residuals of a left forearm fracture, and entitlement to an 
increased evaluation was denied.  The veteran was notified of 
that decision in May 1996, and the Board has construed 
statements by the veteran in correspondence received in 
September 1996 as a notice of disagreement with regard to 
that issue; however, a Statement of the Case has yet to be 
issued thereon.  The United States Court of Appeals for 
Veterans Claims (hereinafter "Court") has been very clear 
in those circumstances that the Board must remand the case 
back to the RO for the issuance of a Statement of the Case. 
See Manlincon v. West, No. 97-1467 (U.S. Vet. App. March 12, 
1999); see also 38 C.F.R. §§ 19.26, 19.29, 19.30 (1999).  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should conduct any additional 
necessary development and a Statement of 
the Case should be issued regarding the 
veteran's claim for an increased 
(compensable) evaluation for residuals of 
a left forearm fracture.  Thereafter, he 
should be given the appropriate time to 
perfect his appeal with the submission of 
a substantive appeal.  This issue should 
also be certified to the Board for 
appellate review only in the event that a 
substantive appeal is filed in a timely 
manner.  

2.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1996) (Historical and Statutory 
Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.

The purpose of this Remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

